Judgment unanimously affirmed. Memorandum: Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we conclude that the evidence of constructive possession of the cocaine is legally sufficient (see, People v Torres, 68 NY2d 677; People v Myrick, 203 AD2d 902). We further conclude that defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Doyle, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Pine, J. P., Fallon, Wesley, Doerr and Davis, JJ.